® PG&E Corporation Third Quarter Earnings Call November 3, 2011 This presentation is not complete without the accompanying statements made by management during the webcast conference call held on November 3, 2011.In addition, this presentation is complementary to the financial and other information contained in the exhibits attached to PG&E Corporation’s Current Report on Form 8-K that was furnished to the Securities and Exchange Commission on November 3, 2011. The Form 8-K, attached exhibits, and replay of the conference call are available on PG&E Corporation’s website at www.pge-corp.com Exhibit 99.3 2 This presentation contains forward-looking statements that relate to management's guidance for PG&E Corporation’s 2011 and 2012 earnings per share from operations and various assumptions and estimates on which such guidance is based, including forecasts of costs related to planned gas and electric operations improvements, the amount of costs related to gas pipeline matters and the recoverability of such costs through rates, third-party liabilities associated with the September 9, 2010 natural gas pipeline accident in San Bruno, California, forecast capital expenditures, environmental remediation liability, and future equity issuances.These statements are necessarily subject to various risks and uncertainties, the realization or resolution of which may be outside of management's control.Actual results may differ materially. Factors that could cause actual results to differ materially include: •the outcome of pending and future regulatory proceedings and investigations related to the San Bruno accident and the safety of the Utility’s natural gas transmission pipelines; the ultimate amount of costs the Utility incurs for natural gas pipeline matters that are not recoverable through rates; the ultimate amount of third-party claims associated with the San Bruno accident that will not be recovered through insurance; and the amount of any civil or criminal fines, penalties, or punitive damages the Utility may incur related to these matters; •the outcome of future investigations or proceedings that may be commenced by the CPUC or other regulatory authorities relating to the Utility’s compliance with law, rules, regulations, or orders applicable to the operation, inspection, and maintenance of its electric and gas facilities (in addition to investigations or proceedings related to the San Bruno accident and natural gas pipeline matters); •explosions, fires, accidents, mechanical breakdowns, the disruption of information technology and systems (including the newly installed advanced electric and gas metering system), human errors, and similar events that may occur while operating and maintaining an electric and natural gas system in a large service territory with varying geographic conditions that can cause unplanned outages, reduce generating output, damage the Utility’s assets or operations, which could subject the Utility to third-party claims for property damage or personal injury, or result in the imposition of civil, criminal, or regulatory fines or penalties on the Utility; •the impact of storms, earthquakes, floods, drought, wildfires, disease, and similar natural disasters, or acts of terrorism or vandalism, that affect customer demand or that damage or disrupt the facilities, operations, or information technology and systems owned by the Utility, its customers, or third parties on which the Utility relies; •the potential impacts of climate change on the Utility’s electricity and natural gas businesses, the impact of environmental laws and regulations aimed at the reduction of carbon dioxide and other greenhouse gases, and whether the Utility is able to recover associated compliance costs including the cost of emission allowances and offsets that the Utility may incur under cap and trade regulations; •the outcome of seismic studies the Utility is conducting that could affect the Utility’s ability to continue operating Diablo Canyon or renew the operating licenses for Diablo Canyon, the issuance of NRC orders or the adoption of new legislation or regulations to address seismic and other risks at nuclear facilities, or to address the operations, decommissioning, storage of spent nuclear fuel, security, safety, cooling water intake, or other operating or licensing matters associated with Diablo Canyon and whether the Utility is able to comply with such new orders, legislation, or regulations and recover the increased costs of compliance through rates; •whether the Utility’s newly installed electric and gas SmartMeter™ devices and related software systems and wireless communications equipmentcontinue to accurately and timely measure customer energy usage and generate billing information, whether the Utility can successfully implement the system design changes necessary to accommodate changing retail electric rates, and whether the Utility can continue to rely on third-party vendors and contractors to support the advanced metering system; •the impact of environmental remediation laws and regulations, particularly those affecting the remediation of the Utility’s former manufactured gas plants and natural gas compressor sites, the extent to which the Utility is able to recover compliance and remediation costs from third parties or through rates or insurance, and the ultimate amount of environmental remediation costs the Utility incurs related to the Hinkley natural gas compressor station; •other factors and risks discussed in PG&E Corporation and the Utility’s 2010 Annual Report on Form 10-K and subsequent Quarterly Reports on Form 10-Q that have been filed with the Securities and Exchange Commission. Safe Harbor Statement 3 Tony Earley Chairman, CEO and President, PG&E Corporation Chris Johns President, Pacific Gas and Electric Company Kent Harvey Senior Vice President and CFO, PG&E Corporation Gabe Togneri Vice President, Investor Relations, PG&E Corporation Today’s Speakers 4 Initial Observations at PG&E •Commitment to Excellence in Operations •Benchmark - Celebrate the Gaps •Organizational Structure Supports Improvement 5 PG&E Officer Team Leadership team includes strong, diverse experience at PG&E and other utilities PG&E Tenure Avg. Utility Experience 11% 26% 63% 12 years 17 years 25 years less than 1 year 1-5 years 5 years or more Key Recent Additions •Nick Stavropoulos, EVP, Gas Operations •Karen Austin, SVP and Chief Information Officer 6 Improvement Plans Restore Confidence and Trust Benchmark to Drive Improvement Additional Gas and Electric Spending •Work to improve operations is vital •Consistently provide better service •Drive to operational excellence and accountability •Compare to the best in operations •Identify gaps in performance •Set meaningful goals •Accelerate previously planned work •Identified new work •Will impact 2012 and 2013 earnings 7 Operational Review Reviewed all areas of operations Assessed opportunities to improve safety, reliability, and customer service Identified work requiring additional expense spending 8 Additional Expenses in 2012 Annual Projections Beyond Previously Planned Expense Level Accelerated Gas and Electric Work Performance Improvement Work •Evaluate and remediate gas services vulnerable to corrosion •Increase right of way clearances •Protect or relocate gas distribution meters to prevent damage •Increase staffing and training for gas control center •Shorten leak repair and leak recheck intervals •Improve integrity management and class location programs Electric Electric Customer 2012: ~$200 million 2013: Comparable Amount •Provide more support to small and medium business customers •Increase overall customer communications and education efforts •Improve technology used for field asset inventory system •Accelerate pole reinforcement program and pole inspection cycles •Increase hazard patrols in wildfire areas •Accelerate overhead and underground line maintenance work Gas Gas 9 Natural Gas Pipeline Matters Regulatory Proceedings Pipeline Work Third Party Liability Final Report Issued NTSB CPUC Investigation (OII) Rulemaking (OIR) Proceedings on parallel timeframes Q3: Tested 46 miles YTD: Cleared > 100 mi Strength Testing MAOP Validation Met targets to date End of 2011: 1,800 miles Additional Accrual Liability Range $375 million - $600 million Q3: $96 million charge •New information about nature of claims •Experience to date resolving key cases •Developments in litigation and regulatory proceedings 10 Environmental-Related Costs Q3 2011 Accrual Increase: $125 million •Hinkley - final remediation plan proposal •Chromium plume extends farther than previously believed •Order for permanent replacement water Primary Drivers 11 3Q 2011 EPS 12 3Q 2011 Q over Q Comparison “Earnings from Operations” is not calculated in accordance with GAAP and excludes items impacting comparability. 13 2uidance Does not include additional insurance recoveries or potential fines, penalties, or punitive damages. 14 Assumptions for 2012 Guidance Equity Ratio: 52% Cost of Capital Expect 2012 CapEx: ~$4,600 - $4,800 million Capital Expenditures Forecast ($ millions) ~$1.5 ~$1.6 ~$23.4 ~$24.5 Authorized Rate Base (weighted average) 15 2012 Additional Expenses Accelerate work previously planned over a number of years Plan to complete by end of 2013 2012: ~$200 million more than previously planned Elevate ongoing performance to a higher level 2/3 1/3 16 Earnings from Ops Comparison 2011 EPS from Operations 2012 EPS from Operations “Earnings from Operations” is not calculated in accordance with GAAP and excludes items impacting comparability. 17 2uidance Assumes approval of Pipeline Safety Enhancement Plan as proposed.Does not include insurance recoveries or potential fines, penalties, or punitive damages. 18 Equity Issuance YTD 2011 Through EOY 2012 +Higher capex +Lower earnings from ops +Q3 accruals -Lower unrecovered pipeline costs 19 In Closing Resolve pipeline issues Improve operational performance Restore reputation with customers and regulators Objective Sustainable earnings and dividend growth The Plan
